Citation Nr: 0216370	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  00-12 490	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for heart disease.  

3.  Entitlement to service connection for a right forearm 
scar.  

4.  Entitlement to service connection for diabetes mellitus.  

5.  Entitlement to a permanent and total disability rating 
for non-service-connected pension purposes.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from January 1965 to 
November 1968.  

This matter arose from a November 1999 rating action entered 
by the New Orleans, Louisiana, Department of Veterans Affairs 
(VA) regional office (RO).  It was perfected for appeal in 
June 2000.  The case was subsequently forwarded to the Board 
of Veterans' Appeals (Board) in Washington, DC. and in April 
2001, the Board remanded the matter to the RO.  The case has 
since been returned to the Board where it was referred to the 
undersigned for her consideration.  


FINDINGS OF FACT

1.  There is no evidence of hypertension in service, or for 
many years after service.  

2.  Other than hypertension, there is no medical evidence 
reflecting the presence of any heart disease.  

3.  There is no service medical evidence upon which is 
reflected the presence of any right forearm scar, or that the 
veteran sustained any injuries to that area which would 
produce scars.  

4.  There is no evidence of diabetes in service, or for many 
years after service, and the veteran did not serve in 
Vietnam.  

5.  The veteran has hypertension which may be considered 10 
percent disabling and diabetes mellitus, which may be 
considered 20 percent disabling.  

6.  The veteran was born in 1945, has reported earning a 
college degree, currently works part time as a janitor up to 
4 hours a day, and but for a lack of motivation was 
considered capable of full time employment by the most recent 
physician who examined him.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309 (2002), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  Heart disease was not incurred in service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309 (2002), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

3.  Diabetes mellitus was not incurred in service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 1991 and 
Supp. 2001); 38 C.F.R. §§ 3.301, 3.303, 3.307, 3.309 (2002), 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

4.  A right forearm scar was not incurred in service. 38 
U.S.C.A. §§ 1110, 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 1991 and Supp. 2001); 38 C.F.R. § 3.303 (2002), 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

5.  The criteria to establish entitlement to a permanent and 
total disability rating for non-service-connected pension 
purposes have not been met.  38 U.S.C.A. §§ 1521, 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 1991 and Supp. 2001); 
38 C.F.R. §§ 3.321, 3.340, 4.15, 4.16, 4.17 (2002), 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, it is noted that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 38 
U.S.C. § 5107, was intended to have retroactive effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of § 
3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the claimant of 
evidence and information necessary to substantiate his claim 
and inform him whether he or VA bears the burden of producing 
or obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was informed of the content of 
the VCAA in the April 2002 supplemental statement of the case 
and he was notified of the information necessary to 
substantiate his claim by the February 2000 statement of the 
case.  That document included the criteria by which service 
connection and pension benefits are established.  Further, it 
is observed that in an April 2001 letter to the veteran from 
the RO, he was advised as to the information and evidence he 
was to provide to VA and that which VA would attempt to 
obtain on his behalf.  In view of these facts, the Board 
believes there is no outstanding duty to inform the veteran 
that any additional information or evidence is needed to 
substantiate his claim, and that he is aware of both his and 
VA's responsibility in obtaining that evidence.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c), (d)).  
Here, the veteran's service medical records have been 
obtained, and he was examined for VA purposes in connection 
with his claim.  Likewise, a medical opinion was obtained on 
the question of his employability.  Further, the veteran was 
specifically asked to identify those persons from whom 
relevant records could be obtained, and that VA would attempt 
to obtain this evidence for him.  (Likewise, he was given the 
opportunity to provide these records on his own.)  The 
veteran did not respond to this letter, and under these 
circumstances, there appears to be no other development left 
to accomplish.  As such, the Board considers the requirements 
of the VCAA to have been met.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110.  When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.

Hypertension

A review of the veteran's service medical records fails to 
disclose any on which the presence of hypertension was 
diagnosed or suspected.  Thereafter, the record does not show 
the presence of hypertension until many years after service, 
and the veteran confided to the VA physician who examined him 
in connection with this claim that it was not diagnosed until 
approximately 10 years earlier (2001).  Absent evidence of 
the claimed condition in service or for many years after 
service, and since no medical professional has linked the 
disability to service, there is no basis for awarding service 
connection for hypertension in this case.  Accordingly, the 
veteran's appeal in this regard is denied.  

Heart Disease

With the understanding that this particular claim concerns a 
disability distinct from hypertension, the Board nevertheless 
observes that the veteran's service medical records make no 
mention of the presence of heart disease.  No abnormalities 
of the veteran's heart or vascular system were noted on 
examination conducted in connection with his discharge from 
service.  Further, there is no medical evidence that 
currently reflects the presence of heart disease.  
Examination conducted for VA purposes in November 1999 
concluded with a diagnosis of "normal examination for heart 
disease."  Likewise, when examined for VA purposes in 2001, 
the veteran's heart sounds were normal, no murmurs were 
heard, and there was no cardiac enlargement.  It was 
specifically noted that there was no evidence of congestive 
heart failure.  

One of the basic tenets of a claim for service connection is 
competent evidence of the claimed disability.  A condition 
such as a heart disease would have to be shown by medical 
diagnosis.  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992).  Here, while the veteran is apparently under the 
impression that he has heart disease, as set forth above, 
other than hypertension, he clearly does not.  Under these 
circumstances, it must be concluded that the information and 
evidence of record in this case fails to show that the 
veteran has the disability for which service connection is 
sought.  In the absence of medical evidence reflecting the 
current presence of the claimed disability, the appeal in 
this regard is denied.  


Forearm Scar

Recent VA examination (May 2001) confirms the presence of a 
one and a half inch slanting scar on the lateral aspect of 
the right upper forearm.  The veteran's service medical 
records, however, contain no reference to any right forearm 
scar, or any injury to that part of the body that would 
likely produce a scar.  Indeed, at the May 2001 examination, 
the veteran acknowledged this scar was the result of an 
injury he sustained in an altercation that occurred after his 
discharge from service.  

In the absence of any service medical record reflecting the 
presence of a right forearm scar or that the veteran 
sustained any injury in service that could produce such a 
scar, and because he no longer appears even to contend that 
this scar is related to service, there is no basis upon which 
to grant service connection for it.  Accordingly, the 
veteran's appeal in this regard is denied.  



Diabetes Mellitus

A review of the veteran's service medical records fails to 
disclose any upon which diabetes was suspected or diagnosed.  
At the examination conducted for VA purposes in November 
1999, the veteran reported that he had diabetes for the last 
20 years, which, however, would place its onset in 1979, 
approximately 21 years after his discharge from service.  
Similarly, at the VA examination conducted in 2001, the 
veteran recalled its onset when he was 35 years of age, or in 
approximately 1980.  This, likewise, is more than 20 years 
after the veteran's discharge from service.  In view of this, 
and since there is no competent evidence linking the onset of 
diabetes to service, a basis upon which to establish service 
connection for it has not been presented.  

In reaching this decision, the Board notes that there exists 
certain legal presumptions for service connection with 
respect to this disability in connection with exposure to 
Agent Orange.  (See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 
3.309.)  One of the requirements for the application of this 
presumption, however, is that the veteran served in Vietnam.  
This veteran's personnel records show that his overseas 
assignments were in Japan and Thailand, and he has not 
contended he had any other foreign service.   Therefore, this 
presumption of service connection is not applicable here. 

Pension

Under the provisions of 38 U.S.C.A. § 1521 (West 1991), 
pension is payable to a veteran who served for 90 days or 
more during a period of war and who is permanently and 
totally disabled due to non-service-connected disabilities 
that are not the result of the veteran's willful misconduct.  
Permanent and total disability will be held to exist when an 
individual is unemployable as a result of disabilities that 
are reasonably certain to last throughout the remainder of 
that person's life.  See Talley v. Derwinski, 2 Vet. App. 
282, 285 (1992); 38 C.F.R. §§ 3.340(b), 4.15.

There are alternative bases upon which a finding of permanent 
and total disability for pension purposes may be established.  
The first way is to establish that the veteran has a lifetime 
impairment which is sufficient to render it impossible for 
the "average person" to follow a substantially gainful 
occupation under the appropriate diagnostic codes of the VA 
Rating Schedule.  The "average person" standard is outlined 
in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. §§ 3.340(a), 4.15.  
This process involves rating and then combining each 
disability under the appropriate diagnostic code to determine 
whether the veteran holds a combined 100 percent schedular 
evaluation for pension purposes.  See 38 C.F.R. § 4.25.  In 
determining the combined figure, non-service-connected 
disabilities are evaluated under the same criteria as 
service-connected disabilities. 

Alternatively, a veteran may establish permanent and total 
disability for pension purposes absent a combined 100 percent 
schedular evaluation by showing that the individual (as 
opposed to the average person) has a lifetime impairment 
precluding him from securing and following substantially 
gainful employment.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. 
§ 4.17.  Under this analysis, if there is only one such 
disability, it must be ratable at 60 percent or more, and; if 
there are two or more disabilities, there must be at least 
one disability ratable at 40 percent or more, with a combined 
disability rating of at least 70 percent.  Even if a veteran 
cannot qualify for permanent and total disability under the 
above rating scheme following applicable schedular criteria, 
a permanent and total disability rating for pension purposes 
may be granted on an extraschedular basis if the veteran is 
subjectively found to be unemployable by reason of his or her 
disabilities, age, occupational background, and other related 
factors.  38 C.F.R. § 3.321(b)(2).

As an initial matter, the Board notes that none of the 
veteran's disabilities are considered to be of willful 
misconduct origin.  In addition, he has no service connected 
disabilities, and the record shows he was born in 1945.  In 
his 1999 application for benefits, the veteran reported that 
he completed 4 years of college, and listed his employment 
experience as in "Delivery" for what was apparently a 
chemical company.  He reported later that he last worked for 
this company in 1997.  The veteran also indicated in his 1999 
application that he performed "odd jobs" since that time.  

A general medical examination of the veteran was subsequently 
conducted in November 1999.  This revealed that he had 
hypertension, for which he was on medication, and that he was 
an insulin dependent diabetic.  That the veteran was taking 
prescription medication made it obvious there were treatment 
records which had not been associated with the claims file.  
In its April 2001 Remand, the Board requested an attempt be 
made to identify those treating the veteran, and to obtain 
the records of that treatment.  Later that month, the RO 
wrote to the veteran, with a copy to his representative, 
seeking to obtain the information the Board sought.  No 
response to that request has been received, although the 
veteran did appear for another examination conducted for VA 
purposes in May 2001.  

The May 2001 examination again revealed diagnoses of insulin 
dependent diabetes mellitus and essential hypertension.  As 
to the specific findings relating to diabetes, the examiner 
noted that the veteran was not on any diet, but that he took 
medication for his diabetes (Humulin) in both the morning and 
evening.  Apparently, however, there was no restriction of 
activities necessary due to this condition, although the 
veteran reported that a private physician advised him not to 
work for more than three hours a day as he "stands the risk 
of burn-out."  (The veteran further indicated that the 
physician who advised him to limit his work had since died.)  
When the VA examiner specifically asked the veteran why he 
could not work full time, the veteran response was recorded 
as " I suppose I get tired and lazy."  The veteran also 
advised he currently works three to four hours a day as a 
janitor, earning approximately $600 per month. 

Regarding hypertension, the examiner noted that the veteran 
reported that he could climb the stairs, drive, run short 
distances and perform gardening chores.  Likewise, it was 
recorded the veteran provided no history of any dizziness, 
syncopal episodes, or chest pain consistent with angina.  At 
the examination, the veteran weighed 242 pounds, on a 68 inch 
frame, and his blood pressure was 124/72 supine, 128/64 
sitting and 144/80 standing.  It was concluded that the 
veteran's hypertension was under good control with the 
current medications.  

When addressing the veteran's employment capabilities, the 
examiner remarked that it was his opinion that "this veteran 
will be able to do a full time job if he is motivated to do 
it."  

In considering the level of disability caused by the 
veteran's diabetes and hypertension, it is noted that 
pursuant to the Schedule for Rating Disabilities set out at 
38 C.F.R. Part IV, diabetes mellitus that is manageable by 
restricted diet only is considered 10 percent disabling.  
When its control requires insulin and restricted diet or oral 
hypoglycemic agent and restricted diet, it is considered 20 
percent disabling.  When its control requires insulin, 
restricted diet, and regulation of activities, it is 
considered 40 percent disabling.  See 38 C.F.R. Part IV, 
Diagnostic Code 7913.  Reviewing the findings from the recent 
examination, it would appear that the veteran's disability as 
a consequence of his diabetes would more nearly approximate 
the criteria for a 20 percent rating, since he does require 
insulin for its control.  He does not appear, however, to be 
have had his activities regulated, or his diet restricted on 
account of it.   

With respect to hypertension, the rating schedule provides 
for a 10 percent disability rating where it is manifested by 
diastolic pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; when there is a 
history of diastolic pressure predominantly 100 or more, and 
its control requires continuous medication.   To be 
considered 20 percent disabling would require evidence 
showing diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more.  See 38 C.F.R. 
Part IV, Diagnostic Code 7101.  The record in this case shows 
that the veteran is taking medication to control his 
hypertension, but neither the diastolic pressure or systolic 
pressure are shown at levels predominantly 110 or 200 or 
more, respectively.  Accordingly, the veteran's hypertension 
may be considered 10 percent disabling, and when combined 
with his 20 percent rating for diabetes mellitus, the veteran 
may be considered 30 percent disabled.  38 C.F.R. § 4.25.  

With the veteran having a combined disability evaluation of 
30 percent, it is clear he fails to meet the schedular rating 
criteria for awarding pension benefits.  Further, it is the 
Board's conclusion that the evidence does not otherwise 
support a finding that the veteran is unemployable by reason 
of his disabilities, age, occupational background, or other 
factors.  As set out above, the veteran is currently working 
part time, (as much as 4 hours per day), despite an earlier 
statement from the veteran that his medications make him 
drowsy and dizzy.  Moreover, no such complaints were made 
during recent examination, and in fact, it was recorded that 
the veteran was capable of climbing stairs, driving and 
running short distances.  Given the veteran's ability to 
perform these skills, it is apparent he would be capable of 
performing his last full time position in "Delivery" which 
presumably involved driving.  

Further, there is no indication that the veteran has been 
frequently hospitalized, and although he indicated that a 
private physician had in the past advised him not to work 
more than 3 hours a day, the veteran has not cooperated in 
VA's attempt to obtain records from this physician.  In 
addition, the VA physician who actually examined the veteran 
most recently, considered the veteran's failure to work full 
time to be due to his a lack of motivation, rather than to 
any medical impairment.  

Under the foregoing circumstances, the Board does not 
consider the veteran to have met the criteria for awarding a 
permanent and total disability rating for pension purposes, 
and therefore, the veteran's appeal in this regard is denied.  







	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for hypertension is denied.  

Service connection for heart disease is denied.  

Service connection for a right forearm scar is denied.  

Service connection for diabetes mellitus is denied.  

Entitlement to a permanent and total disability rating for 
non-service-connected pension purposes is denied.  



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

